DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 07/28/2022. Claims 1-20 are presented for examination.

Response to Arguments
2. 	The Applicant’s arguments filed 07/28/2022, with respect to the 35 USC 103(a) rejections of the claims have been fully considered and are persuasive. Accordingly, the rejections of these claims are withdrawn, since the amendments remedied the previous issues.

Allowable Subject Matter
3.    Claims 1-20, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Border et al. (US 20160131912) discloses a headset (head-mounted display, 100, fig. 1) comprising: a light sensor (102) configured to capture light information of a local area (see pars. 228 and 236-238), the light information describing light values for a plurality of different color channels (see pars. 237-239, 242-245 and 526-530 for further details); a controller (104) configured to: estimate environmental matching information for a target area within the local area based in part on the light information received from the light sensor (see par. 232-234), and generate display instructions for presentation of artificial reality content based in part on the estimated environmental matching information (see par 271 in light of pars. 294, 303-308 and 328); and a display configured to present the artificial reality content in accordance with the display instructions, the artificial reality content including a virtual object in the target area and a portion of the local area surrounding the target area (see pars. 284 and 286-288), wherein color and brightness of the virtual object blends with color and brightness of the portion of the local area surrounding the target area (See pars. 565-567 and 576-578 and 588-590).
Romano et al. (US 10877622), discloses an AR application that dynamically adjusts various characteristics of the light pattern generated by projector 210 based on the characteristics of system environment 500. See col. 11, line 63 to col. 12 line 33.
Mullins (US 20150187108) discloses a system and method for augmented reality content adapted to changes in real world space geometry area. According to Mullins, a device captures an image of a local environment and maps a real world space geometry of the local environment using the image of the local environment. The device generates a visualization of a virtual object in the display relative to the mapped real world space geometry of the local environment. See paragraphs 20-22 and 43-45.
In contrast, Applicant’s claimed invention provides a augmented reality and/or mixed reality display that uses an integrated light sensor to generate environmentally matched artificial reality content, such that even when the virtual object, when presented at the same time with, may have a different color and/or brightness appearance than the real-world objects, the virtual object would still maintain its natural appearance when it is perceived by the viewer. This will provide the user with a better visual experience in the artificial reality environment.
With respect to an example claim, claim 1 explicitly discloses a controller configured to access an environmental matching model that includes environmental matching information estimated for a plurality of locations within the local area as a function of a location within the local area and based in part on the light information received from the light sensor; and a display configured to present the artificial reality content in accordance with the display instructions, the artificial reality content including a virtual object rendered in a target area within the local area and in a portion of the local area surrounding the target area, wherein color and brightness of the rendered virtual object is adjusted for each location within the target area and each location within the portion of the local area surrounding the target area based on the environmental matching model including the environmental matching information estimated as a function of the location within the local area.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independent claim of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability. 
Accordingly, the Examiner respectfully submits that neither Border, Mullins or Romano neither suggest nor render obvious all the limitations of claims 1-20 of the application.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
08/16/2022